DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 08/06/21 has been considered by the examiner.

Specification
3.	The disclosure is objected to because of the following informalities: on page 1 of the instant specification, reference to parent case 17/009,137 should be updated so as to reflect the fact that this application has now issued as U.S. Patent No. 11,088,687.
Appropriate correction is required.


Claim Objections
4.	Claims 1 and 15 are objected to because of the following informalities:  
	In claim 1, line 14, "the" (first occurrence) should be deleted, and note that the same correction is also needed on line 4 of claim 15.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Blanken et al (USP  4,679,092) in view of any one of Dean (USP 8,300,510), Brokaw (USP 6,677,807) and Brokaw et al (USP 5,982,201).
As to claim 1, Blanken et al discloses, in figure 1,
a voltage comparator, comprising:
a first NPN transistor (23), wherein a base of the first NPN transistor is coupled to an input voltage (the input voltage at terminal 1 or, alternatively, the input voltage received from circuit element 3), wherein the input voltage changes over time;
a second NPN transistor (21), wherein a base of the second NPN transistor is coupled to a reference voltage (ground or, alternatively, the voltage at node 45) and wherein an emitter of the second NPN transistor is coupled to an emitter of the first NPN transistor;
a fifth PNP transistor (37); and
a third NPN transistor (35), wherein a base of the fifth PNP transistor is coupled to a base of the third NPN transistor and further coupled to the collector of the second NPN transistor (note that the base terminals of transistors 35 and 37 are both indirectly coupled to the collector of transistor 21, i.e., via the collector-to-emitter of transistor 25).
Not disclosed by Blanken et al are the claimed first through fourth PNP transistors recited on lines 7-16 of claim 1. Such would have been obvious, however, to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention that a simple current mirror circuit, such as current mirror circuit 29 shown in figure 1 of Blanken et al, can obviously be replaced with a Wilson current mirror circuit (the motivation for such a replacement in figure 1 of Blanken et al is given by each of the above-noted secondary references, i.e., to provide compensation for base current losses and also to provide increased output impedance, as indicated at column 5, lines 12-13, of Dean, to provide improved current replica accuracy, as indicated at column 5, lines 48-58, of Brokaw, or to provide superior performance vis-a-vis a simple current mirror circuit, as indicated at column 1, lines 49-50, of Brokaw et al). When the Wilson current mirror circuit shown in figure 2C of Dean or the Wilson current mirror circuit shown in figure 3 of Brokaw is substituted into the figure 1 circuit of Blanken et al in place of current mirror circuit 29, the resulting circuit will meet all of the limitations of independent claim 1.
As to claim 2, although Blanken et al does not disclose the claimed resistor, the use of such a resistor would have been obvious to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention to couple such a resistor between the output of a differential amplifier/comparator and the input of an output stage buffer circuit constituted by an npn BJT pull-up transistor and a pnp BJT pull-down transistor, note Skulski (USP 4,194,165), cited on the attached PTO-892 form, as one example of this well-known concept.  
As to claim 3, note that input terminals 1 and 45 can be interpreted as the positive and negative inputs, respectively, of the Blanken et al comparator circuit.
As to claim 4, note resistor 49 shown in figure 1 of Blanken et al.
As to claim 6, note that a change in resistance of resistor 49 will inherently be compensated by the pn junction of one or more of the bipolar junction transistors shown in figure 1 of Blanken et al. As has long been held by the courts, where the examiner has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, the examiner possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971).
As to claim 7, note that a change in resistance of resistor 49 will inherently be compensated by one or more of the voltage controlled currents flowing through the BJTs shown in figure 1 of Blanken et al. As has long been held by the courts, where the examiner has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, the examiner possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971).
As to claim 8, note that a change in resistance of resistor 49 will inherently be compensated by a modified voltage across this resistor. As has long been held by the courts, where the examiner has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, the examiner possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971).
As to claims 9-11, although not disclosed by Blanken et al, the claimed current mirror current source (i.e., transistors 540a and 540b together with resistor 543 shown in instant figure 5) also would have been obvious to one of ordinary skill in the art who would have easily recognized that the current source formed by transistor 17 and resistor 20 shown in figure 1 of Blanken et al could obviously be replaced by a current mirror current source such as that shown in figure 5 of the instant drawings, the reason being that these two types of current sources are art recognized equivalents, each having its own advantages over the other.
As to claim 12, once the Wilson current mirror circuit shown in figure 2C of Dean or the Wilson current mirror circuit shown in figure 3 of Brokaw is substituted into the figure 1 circuit of Blanken et al, the resulting circuit will meet the limitations of claim 12 (the claimed "supply voltage" will read on supply voltage V3 of Blanken et al's figure 1 circuitry).
As to claim 13, note that the collector of transistor 35 is coupled directly to V3.
As to claim 14, note that the emitters of transistors 35 and 37 are coupled directly to each other, and also note that "wherein the emitter...gate input" recited on lines 2-4 of claim 14 is just an intended use recitation.
As to claim 15, the claimed resistor, although not disclosed by Blanken et al, also would have been obvious to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention to include resistors between the base of an npn transistor and an input voltage for the well-known purpose of limiting the current flowing through the transistor or, alternatively, limiting the voltage applied to the base terminal thereof. Note also that the emitters of transistors 35 and 37 are coupled to the output of voltage comparator disclosed by Blanken et al. And note further that "wherein the input voltage is based on an output of a current controlled amplifier" recited on lines 2-3 of claim 15 is again just an intended use recitation, as is "wherein the output drives a first input of a logic OR gate" recited on the last two lines of claim 15.
As to claim 16, this claim is again just an intended use recitation.

Allowable Subject Matter
6.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record, including Blanken et al, Dean, Brokaw and Brokaw et al, supra, discloses or suggests the voltage comparator of claim 4 with the further limitation that the resistor is coupled in parallel with a negative temperature coefficient thermistor, wherein a positive temperature coefficient thermistor is coupled to the base of the second NPN transistors, as recited in claim 5.

Prior Art Not Relied Upon
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note also figure 1 of van de Plassche which shows a comparator circuit similar to that noted above in Blanken et al, i.e., a comparator circuit including a pair of differentially connected npn transistors 3, 4 with a current mirror load circuit (which could obviously be replaced with a well-known Wilson current mirror circuit, as noted above), and wherein the output of the differentially connected transistors is provided indirectly to the base terminals of an npn pull-up bipolar junction transistor and a pull-down pnp bipolar junction transistor. Also note similar circuits shown in figure 1 of Gorcea, figure 2 of Fawkes, figure 1 of Long, figure 2 of Schmitz, figure 1 of Waller, Jr et al, figure 1 of Waehner and figure 3A of Gugliotta, Jr et al.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        May 19, 2022